Third District Court of Appeal
                              State of Florida

                       Opinion filed January 27, 2016.

                             ________________

                               No. 3D15-473
                         Lower Tribunal No. 13-9523
                            ________________


                             Nikkia D. Brown,
                                  Appellant,

                                      vs.

              Citizens Property Insurance Corporation,
                                  Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, Victoria S.
Sigler, Judge.

      Cudlipp & Cudlipp and Michael P. Cudlipp and Kevin E. Cudlipp, for
appellant.

     Franklin Legal Group and Jonathan D. Franklin, for appellee.


Before SALTER, FERNANDEZ and LOGUE, JJ.

     PER CURIAM.

                         CONCESSION OF ERROR
      Based on the appropriate concession of error by appellee, Citizens Property

Insurance Corporation, we reverse the final summary judgment on appeal. As

asserted by Citizens, because of a scrivener’s error, the trial court granted summary

judgment relying on language that was not the correct policy language at issue in

this case. We therefore remand the cause for the trial court to consider the issues

raised in the context of the correct policy language.




                                          2